Citation Nr: 1105983	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-34 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a low back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a low back disorder.

4.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from February 1964 to December 
1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision, by the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).  

In August 2010, the Veteran and his spouse testified a Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
this hearing, he submitted additional evidence, consisting of an 
August 2010 statement from private physician and a written 
statement waiving review of this evidence by the RO; thus, the 
Board may properly consider this evidence.  38 C.F.R. § 20.1304.

The Veteran's cervical spine, left knee and right knee claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a November 1969 decision, the Board denied the Veteran's 
service connection claim for a low back disorder.

2.  In an April 1990 decision, the Board denied the Veteran's 
application to reopen his claim of service connection for low 
back disability.  

3.  Evidence added to the record since the April 1990 Board 
decision relates to unestablished facts necessary to substantiate 
service connection claim for a low back disorder.

4.  The only medical opinions of record provide a nexus between 
the Veteran's current low back disorder and an in-service trauma.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1990 Board 
decision is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for low back disorder 
have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back 
disability claim and grants service connection for the condition, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify and assist 
is necessary.

The Veteran seeks to reopen a service connection claim for a low 
back disorder.  The Board notes that the RO declined to the claim 
in a January 2009 rating decision.  Consequently, the initial 
determination before the Board involves the threshold question of 
whether new and material evidence has been received since the 
last final rating decision.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (before considering a previously adjudicated 
claim, the Board must determine that new and material evidence 
was presented or secured for claim, making RO determination in 
that regard irrelevant.)

After he filed and the RO denied his original service connection 
claim for a low back disorder, asserting that his low back 
disability stemmed from in-service trauma.  This decision 
considered service treatment records, post-service treatment 
records, a March 1968 VA examination report, which revealed that 
he had degenerative disc disease of the lumbar spine, as well as 
numerous lay statements and statements from the Veteran.  In the 
decision, the Board acknowledged that there was private evidence 
showing that the Veteran was diagnosed as having low back 
disability in January 1968, within one month of his discharge 
from active duty.  The Board, however, found that the Veteran's 
herniated intervertebral disc at the level of the 5th lumbar-1st 
sacral veterbral, which was first diagnosed in January 1968, was 
not related to service.  

Subsequently, the Veteran attempted to reopen the prior denial of 
his service connection claim for a low back disorder, but the 
Board declined to reopen the claim, in an April 1990 decision.  
The evidence of record at this time included the previously cited 
evidence, a February 1989 private medical opinion and additional 
statements/testimony from the Veteran.  Relying on this evidence, 
the Board found that the evidence added to the record was 
cumulative and not new and material.  Thus, the Board declined to 
reopen the Veteran's service connection claim for a low back 
disorder.  

The April 1990 Board decision is the last final decision of 
record.  The claim decided therein is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or secure 
new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Various pieces of evidence have been added to the record since 
the April 1990 Board decision.  The additional evidence includes 
the sworn August 2010 Board testimony of the Veteran and his 
spouse, and two medical statements from private physician M. 
Ahmed, M.D., respectively dated in August 2008 and August 2010.  
Significantly, Dr. Ahmed's August 2010 statement provides the 
physician's medical opinion that the Veteran's low back condition 
was likely "a direct result of the injury suffered to his neck 
in the Navy."  

The Veteran has now presented evidence related to a previously 
unestablished necessary element of his claim (i.e. a possible 
nexus between a current low back disorder and military service).  
The Board finds the newly submitted document to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) and 
the claim for service connection for a low back disorder is 
reopened.  

The Board now turns to the merits of the Veteran's claim of 
service connection for low back disability.  Specifically, he 
maintains that the condition stems from in-service trauma and has 
been chronic since service.  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curium, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third 
elements may be established by showing continuity of 
symptomatology.  Continuity of symptomatology may be shown by 
demonstrating "(1) that a condition was 'noted' during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board").

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated a Veteran 
for a long period of time or through a factually accurate medical 
history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The third and final factor in determining the probative value of 
an opinion involves consideration of whether the opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").

At the outset, the Board notes that the medical evidence of 
record confirms the presence of a diagnosed low back condition.  
Thus, the determinative issue is whether the Veteran's current 
low back disorder is related to military service, and the Board's 
analysis to follow will center on this issue.  

The Veteran's January 1964 enlistment and December 1967 
separation examinations are negative of any noted abnormalities 
associated with his (i) head, face, neck and scalp or (ii) spine 
or other musculoskeletal system.  Further, there are no service 
treatment records documenting any complaints and or treatment for 
any low back disorder or similar condition; nonetheless, a June 
1965 service treatment record documented the Veteran's treatment 
after a vent fell on his head and left shoulder.  

As the Board noted in its November 1969 and April 1990 decisions, 
the Veteran was diagnosed as having degenerative disc disease of 
the low back within one month of his discharge, which required 
surgery in July 1968.  Further, September 1968 statements of 
private physicians reflect that the Veteran began back related 
treatments in January 1968 and that the low back disorder 
necessitated a July 1968 surgical intervention.  Dr. Stefanelli 
also opined that there was a "very high" probability that the 
Veteran's low back disorder was related to his military service.  

Also of record is a February 1989 statement, from private 
physician M. Lombardy, M.D.  Dr. M. Lombardy indicated that the 
Veteran was most recently treated in July 1988, for a low back 
disorder.  Additionally, Dr. M. Lombardy, based on examination 
findings, opined that the Veteran's low back disorder was related 
to military service.  

Most recently, the Veteran submitted virtually identical 
statements from private physician M. Ahmed, M.D., respectively 
dated in August 2008 and August 2010, with the August 2010 
statement, opining: 

After reviewing the [Veteran's] complete medical 
history with respect to his orthopedic conditions, it 
is more likely than not, that the veterans [sic] 
current back condition is a direct result of the 
injury suffered to his neck in the Navy when a 250 
lb. fan fell on his neck.

In addition, the Veteran has provided competent and credible 
testimony that he has had low back problems since the in-service 
injury.

The Board finds that the Veteran's account of in-service trauma 
and post-service symptomatology to be competent and credible.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In reaching 
this determination, the Board notes that his testimony is 
consistent with his prior statements concerning these matters, to 
include a September 1968 statement made less than one year after 
separation.  Further, the numerous lay statements, detailing the 
circumstances of his in-service injury and post-service symptoms 
are also consistent with his description of these events and 
symptoms.  What is more, the medical evidence of record also 
tends to support the Veteran's statements and testimony.  Based 
on these factors, the Board finds the Veteran's account of in-
service trauma and post-service symptoms competent and highly 
credible.  

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
Significantly, the only medical opinions of record squarely 
addressing the determinative issue weigh in favor of the Veteran 
claim.  Notably, the respective medical opinion of Dr. 
Stefanelli, dated in September 1968, and of Dr. Lombardy, dated 
in February 1989, support the service connection claim.  Further, 
the August 2008 and August 2010, medical opinions of Dr. M. 
Ahmed's also provide evidence in favor of the Veteran's service 
connection claim.  Importantly, the opinions of Dr. M. Ahmed are 
based on the private physician's medical expertise and training, 
as well as the review and consideration of (i) current 
examination findings; (ii) post-service treatment records; and 
(iii) service treatment records, and/or the Veteran's competent 
and credible account of in-service trauma and post-service 
symptomatology, making the opinions highly probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Accordingly, 
the Board finds that the medical evidence establishes that the 
Veteran's in-service trauma likely resulted in his currently 
diagnosed low back disorder.  Moreover, given the diagnosis of 
degenerative disc disease of the low back within one month of 
separation, the Board finds that service connection for low back 
disability is warranted.


ORDER

New and material evidence has been presented to reopen a service 
connection claim for a low back disorder, to this extent, the 
appeal is granted.

Service connection for a low back disorder is granted.  

REMAND

The Veteran seeks service connection for a cervical spine 
disorder, a left knee disorder and a right knee disorder, all to 
include as secondary to a low back disorder.  

The Board finds that additional relevant records may exist, which 
VA should attempt to obtain.  The Veteran has provided sworn 
testimony that he receives Social Security Administration (SSA) 
disability benefits; however, the record presently does not 
reflect sufficient attempts to obtain these records.  Further, 
although he testified that he does not receive VA treatment, the 
Veteran report receiving regular private medical treatment; 
nonetheless, these records have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  For the 
aforementioned reasons, the Board has no discretion and must 
remand the present matters.  

Significantly, the Veteran has established service connection for 
the low back disorder, which he maintains caused and/or 
aggravated his current cervical spine and bilateral knee 
conditions.  The Board finds that the Veteran provided competent 
testimony, detailing the symptomatology of the claimed 
conditions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  What is more, an August 2010 statement from private 
physician M. Ahmed, M.D., suggests these conditions may be 
related to the Veteran's a low back disorder.  Accordingly, VA 
examinations are necessary to determine if the Veteran's claimed 
conditions are related to military service or any service 
connected disorder, to include a low back disorder.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For this reason as well, the 
Board has no discretion and must remand these matters for 
appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to 
ascertain any private physician(s) and/or 
facility(ies) where he received any post-
service cervical spine and right or left knee 
treatment(s) and/or surgery(ies), to include 
private physician M. Ahmed, M.D.  Thereafter, 
the RO should undertake all appropriate 
efforts to attempt to obtain any indicated 
records.  All development efforts should 
be associated with the claims file.   

2.  The RO should obtain the Veteran's 
complete Social Security Administration (SSA) 
records (i.e., determinations, medical 
records and examinations), to include 
requesting any such records from the Veteran 
and/or his representative.  Efforts to obtain 
the records should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records would 
be futile, or where they are advised that the 
requested records do not exist or the 
custodian does not have them.  Any negative 
response should be in writing, and 
associated with the claims folder.

3.   After associating all outstanding 
records with the claims folder, schedule 
the Veteran for appropriate VA examinations 
to determine the nature, extent, onset and 
etiology of any (i) cervical spine and (ii) 
bilateral knee disorders.  The claims folder 
must be made available to and reviewed by the 
respective examiners.  The examiners should 
record the full history of the respectively 
claimed disability(ies), including the 
Veteran's account of symptomatology.  

The examiners should diagnose all current 
cervical spine disability and (right and 
left) knee disabilities, if any are present.  
Then the respective examiners must state if 
it is at least as likely as not that any 
diagnosed condition(s) (a) is related to the 
Veteran's military service, to include a June 
1965 head and neck trauma; (b) had its onset 
in-service; and (c) is related to any service 
connected disorder, to include a low back 
disorder.  

In providing the requested opinions, the 
respective examiners must acknowledge and 
discuss (i) the Veteran's report of 
symptomatology; (ii) the August 2008 and 
August 2010 statements of private physician 
M. Ahmed, M.D.; and (iii) the Veteran's 
statements and testimony regarding the onset 
of his cervical spine and right and left knee 
problems; any (iv)medical evidence deemed 
pertinent.  

All necessary test and/or studies should be 
conducted and reported in detail in the 
provided examination report.  All findings 
and conclusions should be set forth in a 
legible report.

4.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


